DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
The claims filed on 02/09/2021 is under consideration by the examiner. Claims 1-20 are currently pending in the instant application.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in JAPAN on 01/17/2008.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/09/2021 are in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 02/09/2021 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the outmost layer" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 1-12 and 14-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2008/0160183 A1 (hereinafter Ide).  
It should be noted that the instant reference is cited in the IDS filed on 02/09/2021.
Regarding claims 1-3, 5-6, 12, and 18-20, Ide discloses a conductive sintered layer forming composition (claimed conductive material) useful in bonding electronic parts such as LED (light emitting diode) to a circuit board (wiring board) or a lead frame (See [0002] and [0091]); thereby, satisfying the claimed limitation of disposing a conductive material (conductive sintered layered) between a circuit board (wiring 2O) that encompasses the claimed silver oxide and a grain size (particle diameter) of 1-50 µm (See [0012] and [0031]) as recited in claims 5-6. The total sum of metal particle (silver particle) and silver oxide in the composition is 70-95 wt% (See [0041]). The total sum amount of silver particle (metal particle) and silver oxide fulfills the claimed silver content of 70 wt% or more as required in claim 2. Ide discloses that the silver particle (metal particle) 2 and silver oxide particle 3 in the conductive material 1 are sintered to one another to form a sintered layer 4 (See [004]]; Figures 3A-3B) by heating at a temperature of 100ºC to 400ºC (See [0012] and [0042]; not necessary to heat more than 400C because the process is completed in the temperature increasing step). It is noted that the claimed invention is subjected to sintering at a temperature range of 150-320ºC (See [0016] of the present specification).
Because the conductive composition of Ide contains silver particle (metal particle) and silver oxide having particle size -5 ohm-cm or less as recited in claims 3 and 20, a melting point as recited in claim 12 and shear strength as recited in claim 18. 
Regarding claim 4, Ide discloses that the weight ratio of silver oxide to coated metal particle (silver particle) can be 2:3 (See [0046]). The 2:3 weight ratio equates to 40 wt% of silver oxide. 
Regarding claim 7, Ide discloses a surface of a wiring board on which the conductive material 109 is to be provided is coated with copper (cu) electrode 102a (See [0051] and [0076]; Figure 7B).
Regarding claims 8-9, the metal particles of Ide include silver particle and a grain size within the diameter of 0.1-15 um (See Claim 1 above). The phrase “particle” and “grain size” used to describe the metal particle suggests that the metal particle is spherical shape as recited in claim 9. Additionally, the silver metal particle of Ide, before subjecting to sintering, would have the same specific surface property as recited in claim 8 because the silver particle of Ide is 
Regarding claim 10, Ide does not disclose the composition containing a resin. Thus, the composition is considered to be resin free. Ide discloses a solvent such as water and organic solvent such as methanol, ethanol, propanol, ethylene glycol, triethylene glycol, and terpineol may be added to the composition (See [0047] and [0050]). However, the composition is subjected to sintering at a temperature range of 100ºC to 400ºC (See [0042]). Since the solvents are water and low alcohol having low boiling point, these solvents will evaporate during the sintering and result in a solvent free conductive material. 
Regarding claim 11, Ide discloses that the metal particle can include two or more types of metal or alloy including Au, Cu, Pt and Pd (See [0034]).     
Regarding claim 14, Ide discloses that the conductive material (108 and 109 bonding layers) is on a base material 103 and sealed with an epoxy resin case 104 (See Figure 7B).
Regarding claim 15, Ide discloses a thermal conductive adhesive may be use to bond LED on a substrate where the conductive sintered layer composition is use in order to improve heat radiating property (See [0091]). 

The reference specifically or inherently meets each of the claimed limitations.  The reference is anticipatory.  In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide (US 2008/0160183 A1).
Ide is relied upon as set forth above.
Regarding claim 13, Ide discloses the claimed invention except for a thickness of the conductive sintered layer forming composition (claimed conductive material) in a range of 2-80 um as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow for any thickness of the conductive sintered layer forming composition 
However, this feature is considered to be a design choice of the claimed invention.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHANH T NGUYEN/
Primary Examiner, Art Unit 1761